IN THE SUPREME COURT OF MISSISSIPPI

                                  NO. 2001-CA-01422-SCT



STATE OF MISSISSIPPI, EX REL. JIM HOOD, ATTORNEY
GENERAL AND PHIL BRYANT, AUDITOR OF PUBLIC
ACCOUNTS FOR THE USE AND BENEFIT OF MADISON
COUNTY, MISSISSIPPI

v.

MADISON COUNTY, MISSISSIPPI, ACTING BY AND
THROUGH THE MADISON COUNTY BOARD OF
SUPERVISORS AND HERRING APPRAISAL & COMPUTER
SERVICES, INC.



DATE OF JUDGMENT:               8/01/2001
TRIAL JUDGE:                    HON. SAMAC S. RICHARDSON
COURT FROM WHICH APPEALED:      MADISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:  OFFICE OF THE ATTORNEY GENERAL
                                BY: MELISSA C. PATTERSON
ATTORNEYS FOR APPELLEES: GLENN GATES TAYLOR
                                THOMAS A. COOK
                                G. DEWEY HEMBREE
                                J. MAX KILPATRICK
NATURE OF CASE:          CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                    REVERSED AND REMANDED - 05/13/2004


       EN BANC.

       COBB, PRESIDING JUSTICE, FOR THE COURT:

¶1.    On June 15, 2001, Madison County, acting by and through its Board of Supervisors (the Board),

filed in the Madison County Circuit Court a Complaint for Declaratory Judgment and Determination of

Rights, naming Herring Appraisal & Computer Services, Inc. (Herring) as the only defendant. Madison
County asked for a declaration that it had acted in good faith and that its contract with Herring for

reappraisal services was valid. The trial court heard arguments on June 18, 2001, and entered a

declaratory judgment that the contract was valid. Three days later, the trial court vacated its previous

judgment and set the case for a full hearing, finding that certain issues were not known to the court at the

time the judgment was entered. On July 3, the State of Mississippi, by and through the Attorney General

and the State Auditor, filed a motion to intervene. A full hearing was held on July 6, 2001.

¶2.     The trial court determined that Madison County had authority to enter into a contract for appraisal

services with Herring without advertising for bids and that the contract between Madison County and

Herring was valid. It is from this declaratory judgment and order that the State of Mississippi appeals to

this Court, assigning as error the determination that: (1) contracting for appraisal services did not require

advertisement for bids and (2) the contract with Herring was a personal service contract.

¶3.     Because we hold that Madison County was required to advertise for bids and the contract was a

not personal service contract, we reverse and remand.

                                                 FACTS

¶4.     In 1980, the Legislature amended several statutes and enacted others in response to public debate

over the equalization of property taxes in the state. One of these statutes was Miss. Code Ann. § 27-35-

165 (1980), which authorized a county to enter into a contract for reappraisal if the plan for reappraisal

or the contract for reappraisal services had been approved by the Mississippi State Tax Commission

(Commission).

¶5.     As part of the process for statewide reappraisal, the Commission adopted rules governing the

maintenance and updates of appraisals. In August of 1997, the Commission instituted changes to its rule

                                                     2
6, entitled "Standards of Acceptance," to set forth standards used by the Commission in determining the

acceptability of the real and personal property tax rolls for a county. As a result of these changes, all

Mississippi counties were required to reappraise property throughout the county, beginning in 1998. A

four-year update program was instituted in order to get all counties to update their tax rolls.

¶6.     Rule 6 further stated that if an assessor or board of supervisors preferred to use a contractor to

comply with the new rules, then the board or the tax assessor must take full responsibility to ensure that the

contractor is complying with all standards and minimum requirements of the Commission.1

¶7.     In February of 1998, the Commission informed the Madison County Board of Supervisors (the

Board) that Madison County's real property tax rolls were not in compliance with the Commission's rule

6 guidelines. The Commission required that Madison County submit a plan for achieving compliance within

ninety days. As an incentive to become compliant, the Commission advised that Madison County would

lose one mill of assessment funds (approx. $500,000) and the withholding of the county's homestead

reimbursement monies (approx. $1,500,000), if it failed to comply. On April 22, 1998, Madison County,

through its Tax Assessor, Gerald Barber, submitted a plan to bring Madison County into compliance by

June 2001, which the Commission approved as required under Miss. Code Ann. § 27-35-165 (1980).

Madison County began implementation of this program and was making progress toward its June 2001

goal.

¶8.     Subsequent audits were performed to evaluate how well Madison County was implementing the


        1
          The Tax Commission also set forth in rule 6 that it would no longer approve individual contracts
entered into by counties for reappraisal services, although Miss. Code Ann. § 27-35-165 still required that
the Commission approve each county's plan of reappraisal or contract for reappraisal. Mississippi statutes
control over rules by administrative agencies.

                                                      3
agreed upon plan, and the audits indicated problems with the reappraisals.2 In light of these audits, the

Commission entered an order dated October 4, 2000, which held that Madison County's Class I and Class

II properties3 were not in compliance with the Commission 's Rule 6 and ordered a new plan to be

implemented for Madison County to come into compliance by July 2002.

¶9.         In light of this new plan, Madison County decided to consider firms outside of its own resources

to do the reappraisal work and contacted the Commission for a list of companies that perform reappraisal

work in Mississippi. The Commission asserts that the purpose of this list, although provided when

requested, was not a list of appraisers that it recommended, but a list of appraisers to whom information

needed to be sent whenever changes to state property manuals were made. Many of the contractors on

this list had not been certified by the Commission under its certification program. In the proceedings below,

the trial court found that the Board requested that the Commission provide the Board with a list of firms

that provide reappraisal services. The Commission provided that list, and Herring was one of the firms on

the list.

¶10.        In October and November of 2000, Madison County negotiated with Herring to perform the

remainder of the appraisal work, for an initial figure of $500,000. On November 28, 2000, the Tax

Assessor and Herring met to further expound on how much work would need to be done and discuss the

cost in a little more detail. The price was approximately $745,000 at this point. The following day Herring

faxed a letter to both the Board and to the Tax Assessor stating that the price to complete the job would


            2
         This was not unusual and was considered typical of the results among the other 81 counties in
Mississippi.
            3
                Class I property is a single family, owner-occupied dwelling, Class II is all other real estate.

                                                            4
be $900,000 plus $60,000 for software for the computer systems.

¶11.    On December 5, 2000, the Tax Assessor, concerned with the substantial increase in cost from the

beginning estimates, made a counter-offer to Herring for $776,825 and added some detail into the terms.

On December 8, 2000, during a phone call with Herring, the Tax Assessor discovered that the Board had

already approved the $900,000 proposal, so he prepared a contract with the $900,000 price and finalized

the deal. This contract was let to Herring without seeking any proposals or bids from other contractors.

The Board did not require Herring to post a bond until July 6, 2001, the date of the circuit court hearing.

Herring was not a licensed appraiser.

                                      STANDARD OF REVIEW

¶12.    In Aikerson v. State, 274 So. 2d 124, 127 (Miss. 1973), this Court said: “It is a general rule in

construing statutes this Court will not only interpret the words used, but will consider the purpose and

policy which the legislature had in view of enacting the law. The Court will then give effect to the intent of

the legislature. State Highway Comm’n v. Coahoma County, 203 Miss. 629, 32 So. 2d 555, 37
So. 2d 287 (1947).”

                                               ANALYSIS

        I.      Whether the trial court erred in determining that the Board was
                not required to advertise for bids when contracting for reappraisal
                services.

¶13.    Determination of the issues now before us turns on the application and interpretation of three

statutes pertaining to contracts for land appraisal entered into by the Madison County Board of Supervisors

and Herring Appraisal and Computer Services, Inc. The first is Miss Code Ann. § 27-35-101 (Rev.

2002), which authorizes the board of supervisors to order surveys and appraisals of land for the purpose,

                                                      5
among others, of taxation. It provides for a thirty (30) day notice by publication and requires that

competitive bids be received for the work. The second is Miss. Code Ann. § 27-35-165, which states

that “[n]o county shall expend funds for the reappraisal of property unless the plans for reappraisal or the

contract for reappraisal is in conformity with the then existing rules and regulations of the state tax

commission and has been approved by the state tax commission.” It does not make any provision for

notice by publication or competitive bids. The third is Miss. Code Ann. § 19-3-69 (Rev. 2003), which

authorizes the board of supervisors, “in its discretion, [to] contract with certain professionals when the

board determines that such professional services are necessary and in the best interest of the county”, and

specifically lists licensed appraisers as professionals within the meaning of this statute.

¶14.    The State argues that the contract between Madison County and Herring is illegal and void due to

the failure of the Board to publish notice and receive bids pursuant to the requirements of Miss Code Ann.

§ 27-35-101, which reads, in pertinent part:

        The board of supervisors of any county in this state is hereby authorized in its discretion,
        to have the cultivatable, uncultivatable, or timbered lands of any owner, or of the entire
        county or any part thereof, surveyed and the acreage thereof determined and the value of
        the lands and of any timber, buildings or improvements thereon appraised by a competent
        person or persons, to be selected by the board of supervisors, the cost thereof to be paid
        fromthe general county fund. The board of supervisors of any county is hereby authorized
        to have the lots and blocks or other tracts in the municipalities of the county surveyed and
        the area determined, and the valuation thereof and of any buildings, structures, or other
        improvements thereon, appraised for the purpose of taxation in the same manner and at
        the same time that lands outside of municipalities are surveyed and appraised. In case a
        survey and appraisal is ordered, at least thirty (30) days' notice by
        publication shall be given and competitive bids received for the work.

(emphasis added).




                                                      6
¶15.    The State cites Lewis v. Mass Appraisal Services, Inc., 396 So. 2d 35 (Miss. 1981),4

asserting that Miss. Code Ann. § 27-35-101 also pertains to reappraisal services and therefore must be

followed by the Board. In Lewis, taxpayers sued for damages and/or injunction alleging that a county

board of supervisors acted unlawfully in letting a contract for reappraisal services, where the county

advertised for bids for the reappraisal, but did not advertise for bids for the related data processing. The

plaintiffs in the Lewis case were held not to have standing to sue, and the case was dismissed. However,

the State maintains that this Court recognized that contracts for reappraisal services must be bid according

to the statutory requirements of § 27-35-101. What this Court actually noted was that "the board of

supervisors appropriated funds for the appraisal of property for the purpose of assessing ad valorem taxes

which they are authorized by law to do, § 27-35-101." The Court never reached the substantive question

of whether a county must bid its reappraisal. Lewis, 396 So. 2d at 37.

¶16.    Alternatively, the State argues that even if the Board was not required to follow the mandates of

§ 27-35-101, it failed to comply with the very statutory provisions that it now argues apply when the board

failed to submit its new plan of hiring a contractor to complete the appraisal work, as required by the Tax

Commission's Rule 6 and Miss. Code Ann. § 27-35-165. The State also notes that Madison County did

not require Herring to post a bond as required by § 27-35-165, until after the July 6, 2001, hearing in this

matter. The State (ex rel. Attorney General Jim Hood and Auditor Phil Bryant, the two officials charged

with the application and enforcement of such statutes) further asserts that this Court should order the trial

court to make a determination as to any monies due to Herring as payment for services rendered under a


        4
          Abrogated by Canton Farm Equipment, Inc. v. Richardson, 501 So. 2d 1098 (Miss. 1987)
on the issue of whether the complaint must state that the public is invited to join in such a lawsuit.

                                                     7
quantum meruit basis. However, the State fails to cite any authority to support this request; therefore, we

decline to address the request. This matter should be addressed by the trial court on remand.

¶17.    Madison County responds that, in this particular situation, Miss. Code Ann. § 27-35-101 does not

apply and that it was not required to seek competitive bids. Instead, it asserts, Miss. Code Ann. § 27-35-

165 is the applicable statute where the appraisal (or reappraisal) was ordered by the Tax Commission.

Miss. Code Ann. § 27-35-165 reads, in pertinent part:

        No county shall expend funds for the reappraisal of property unless the
        plans for reappraisal or the contract for reappraisal is in conformity with
        the then existing rules and regulations of the state tax commission and has
        been approved by the state tax commission. Such reappraisal may be
        accomplished by (a) contracting with private firms for performance of the work; (b) hiring
        private consultants to perform certain functions of the work along with overseeing the
        balance of the work which shall be performed by county employees trained by the
        consultant; or (c) employing, schooling and training county employees to perform all of the
        work under the supervision of the tax assessor. All contracts made pursuant to
        item (a) above shall require that the contractor furnish a payment and
        performance bond in an amount not less than one hundred percent (100%)
        of the contract price, which bond shall be conditioned, in part, to
        guarantee successful completion of the contract and may be conditioned
        upon payment of the cost of defense of any suits which may be brought
        against the county, the board of supervisors or the assessor arising out of
        such reappraisal for a period of one (1) year after completion thereof.

(emphasis added).

¶18.    Madison County contends that it had the authority to enter into the contract with Herring pursuant

to Miss. Code Ann. §§ 27-35-165 and 19-3-69 without advertising for bids. It asserts that neither statute

is ambiguous, each authorizes the board to contract for the type of work at issue and neither incorporates

an advertising-for-bids requirement. Madison County maintains that the Legislature, in enacting §§ 27-35-

165 and 19-3-69, provided means other than advertising for bids to protect the public interest and the


                                                    8
Legislature chose not to require advertising for bids for contracts entered into under those statutes. It

further contends that § 27-35-101 does not apply to the type of work at issue (appraisal update work),

but applies only if the Board makes a discretionary decision to order a survey and appraisal of

county lands.

¶19.    Because this case involves interpretation of statutes with very little case law to guide us, we look

to the rules of statutory construction, and based on those rules we find Madison County's arguments

unconvincing. The most fundamental rule of statutory construction is the plain meaning rule, which provides

that if a statute is not ambiguous, then this Court must apply the statute according to its terms. City of

Natchez v. Sullivan, 612 So. 2d 1087, 1089 (Miss. 1992). Another related rule is the doctrine of in pari

materia, which provides that if a statute is ambiguous, then this Court must resolve the ambiguity by

applying the statute consistently with other statutes dealing with the same or similar subject matter. James

v. State, 731 So. 2d 1135, 1138 (Miss. 1999).

¶20.    When the county board of supervisors orders an appraisal of real property for taxation purposes,

Miss. Code Ann. § 27-35-101 provides the manner in which the contract is let and provides for a thirty

(30) day notice by publication for competitive bids. Miss. Code Ann. § 27-35-165 provides that no

county shall expend funds for property appraisal updates unless the contract for appraisal or plans for

appraisal are in conformity with the rules and regulations of the State Tax Commission. Miss. Code Ann.

§ 19-3-69 provides that the board of supervisors may enter into a contract for professional services and

lists appraisers as a profession within the meaning of that section.

¶21.    These statutes unquestionably pertain to the same subject matter and must be read together. On



                                                     9
their faces, the statutes are not ambiguous, but clearly set out provisions for conducting and/or contracting

for appraisal of real property. The provisions of § 27-35-165 and § 19-3-69 do not operate instead of

the provisions of § 27-35-101, but in addition to those provisions.

¶22.    A third rule of statutory construction is that a specific statute controls over a general statute. Miss.

Gaming Comm’n v. Imperial Palace of Miss., Inc., 751 So. 2d 1025, 1028 (Miss. 1999); Lenoir

v. Madison County, 641 So. 2d 1124, 1127 (Miss. 1994); Townsend v. Estate of Gilbert, 616
So. 2d 333, 335 (Miss. 1993); Benoit v. United Cos. Mortg. of Miss., Inc., 504 So. 2d 196, 198

(Miss. 1987). This rule applies only when statutes are irreconcilably inconsistent. Miss. Gaming

Comm’n v. Imperial Palace of Miss., Inc., 751 So. 2d at 1028 (citations omitted). We find that the

subject statutes are not irreconcilably inconsistent.

¶23.    In the instant case, § 27-35-101 is the oldest and more general of the statutes at issue, authorizing

surveys and appraisals of land, whereas § 27-35-165 pertains specifically to reappraisal for property or

appraisal updates. Furthermore, long-standing case law indicates that where a statute provides for public

work to be done but does not provide the manner for advertising for such work, the statute has the effect

of adopting the general statute on the subject of advertising for bids for letting of those contracts. Board

of Supervisors of Hancock County v. Cooper, 147 Miss. 57, 112 So. 682, 684 (1927), citing

Swayne v. City of Hattiesburg, 147 Miss. 244, 111 So. 818 (1927), aff’d per curiam, 276 U.S.
599, 48 S. Ct. 320, 72 L. Ed. 2d 724 (1928).

¶24.    Based on our analysis of the applicable statutes, we hold that Madison County was required to

comply with the advertising-for-bids provisions of § 27-35-101 for its reappraisal work, and the trial court


                                                        10
erred in finding otherwise.

        II.      Whether the trial court erred in determining that the contract was
                 valid as a personal service contract.

¶25.    Miss. Code Ann. § 19-3-69 lists certain professionals with whom the board of supervisors may

contract for services. The State argues that the trial court erred in determining that the contract was valid

as a personal service contract because Herring is not a licensed appraiser. Miss. Code Ann. § 19-3-69,

states, in pertinent part:

        The board of supervisors of each county may, in its discretion, contract with certain
        professionals when the board determines that such professional services are necessary and
        in the best interest of the county...
        A professional within the meaning of this section shall be limited to:
        (f) Appraisers, licensed by the Mississippi Real Estate Commission or as
        otherwise provided by law;

(emphasis added).

¶26.    The State points out that this statute clearly causes the contract at hand to be invalid, as neither

Herring nor his employees are licensed as the statute requires.

¶27.    Madison County points to § 19-3-69 as support for the argument that, in this particular situation,

it was authorized to enter into a contract with Herring, at the Board's discretion. It further asserts that

Herring and his employees do not have to be licensed and are protected by Miss. Code Ann. § 73-34-5(3)

(Rev. 2000) which provides that licensing provisions do not apply to any state, county, or municipal public

officers or their salaried employees while performing their duties as such. The Board contends that the

county deputized all the employees who were performing the work and that, therefore, those employees

were exempt for any licensing requirements.

¶28.    We do not agree. Miss. Code Ann. § 19-3-69(f) clearly establishes that appraisers with whom

                                                     11
the county contracts for personal services must be licensed by the Mississippi Real Estate Commission or

as otherwise provided by law, and Herring and his employees are not licensed by the Real Estate

Commission or any other licensing body. Furthermore, Miss. Code Ann. § 73-34-5(3) refers to salaried

employees of the county, and the contract between the county and Herring clearly requires that Herring and

his employees remain employees of Herring; and therefore, they are not "salaried" employees of Madison

County.

                                            CONCLUSION

¶29.    We hold that Miss. Code Ann. § 27-35-101 requires a county to advertise for bids for reappraisal

services and must be read together with Miss. Code Ann. §§ 27-35-165 and 19-3-69. Furthermore, the

trial court erred in determining that the contract was a valid personal services contract such that it was

exempt from the advertisement-for-bids requirement. The circuit court’s judgment is reversed, and this

case is remanded for further proceedings in the trial court consistent with this opinion.

¶30.    REVERSED AND REMANDED.

    SMITH, C.J., WALLER, P.J., EASLEY, CARLSON, GRAVES, DICKINSON AND
RANDOLPH, JJ., CONCUR. DIAZ, J., NOT PARTICIPATING.




                                                     12